FILED
                           NOT FOR PUBLICATION                             MAR 13 2014

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 13-50067

              Plaintiff - Appellee,              D.C. No. 3:12-cr-03464-LAB

  v.
                                                 MEMORANDUM*
OSCAR ALONSO ROBLES-SALINAS,

              Defendant - Appellant.


                    Appeal from the United States District Court
                      for the Southern District of California
                     Larry A. Burns, District Judge, Presiding

                            Submitted March 10, 2014**

Before:       PREGERSON, LEAVY, and MURGUIA, Circuit Judges.

       Oscar Alonso Robles-Salinas appeals from the district court’s judgment and

challenges the 60-month sentence imposed following his guilty-plea conviction for

importation of heroin, in violation of 21 U.S.C. §§ 952 and 960. We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Robles-Salinas contends that the district court erred by denying his request

for a minor role adjustment under U.S.S.G. § 3B1.2(b). He argues that the court

erred by (i) improperly considering his lack of candor with the probation officer,

(ii) engaging in speculation about the type and amount of drugs involved in a prior

smuggling venture, and (iii) giving undue consideration to the amount of drugs

involved in the instant offense. Contrary to Robles-Salinas’s contention, the court

properly considered the totality of the circumstances in making its minor role

determination. See U.S.S.G. § 3B1.2 cmt. n.3(C). Moreover, because Robles-

Salinas failed to prove that he was substantially less culpable than the average

participant in the offense, the district court did not clearly err by denying the

adjustment. See U.S.S.G. § 3B1.2 cmt. n.3(A); United States v. Rodriguez-Castro,

641 F.3d 1189, 1192-93 (9th Cir. 2011).

      AFFIRMED.




                                            2                                       13-50067